DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2018/0337317 A1 to Kimura et al. teaches a power generation element (e.g. FIG. 1), comprising:
a first conductive layer (E1, ¶ [0023]);
a second conductive layer (E2, ¶ [0023]); and
a first member (11, ¶ [0023]) provided between the first conductive layer (E1) and the second conductive layer (E2), the first member including a first semiconductor having polarity (¶ [0036],[0043],[0045],[0065]); and
a gap (20, ¶ [0024]) being between the second conductive layer (E2) and the first member (11), wherein the surface (11a) may be in the <000-1> direction (¶ [0043]) or a semi-polar plane (¶ [0036]) which one having ordinary skill in the art would recognize to be at an angle from the (0001) c plane, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2014/0124010 A1 to Vaudo et al. teaches forming a power generation element (thermoelectric device, Abstract) wherein the c-direction of a first member (e.g. 102n, ¶ [0081]) is oblique (¶ [0029]) from the normal direction (110n, ¶ [0081]), and wherein the first member (i.e. thermoelectric film) may be a polar semiconductor (e.g. gallium nitride (GaN), ¶ [0026],[0028]), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally wherein the first member includes a first surface and a second surface between the first surface and the first conductive layer, and the first surface includes a first region along a (000-1) plane of the first semiconductor, together with all of the other limitations of claim 1 as claimed.  Claims 2-4,6-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Additionally, prior art fails to reasonably teach or suggest together wherein the second member includes a third surface and a fourth surface between the third surface and the second conductive layer, and the third surface includes a fifth region along a (000-1) plane of the second semiconductor, together with all of the other limitations of claim 14 as claimed.  Claims 15,16,18,19 are allowable in virtue of depending upon and including all of the limitations of claim 14 as claimed.
Lastly, prior art fails to reasonably teach or suggest together the second member being provided between the first member and the second conductive layer and separated from the first member, the second member including a second semiconductor having a polarity, wherein a <000-1> direction of the second semiconductor is oblique to the first direction, together with all of the other limitations of claim 17 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891